The Supreme Court, having received a petition and amendment thereto from the judicial council, created by sec. 257.13, Stats., to revise the Rules of Civil Procedure for the state of Wisconsin; the court having published the proposed rules in accordance with the provisions of sec. 251.18; the court having held two public hearings on the proposals, under its inherent and implied power,1 and also under the specific rule-making authority prescribed by sec. 251.18, orders :
1. That the rules hereinafter set forth to be known as the Wisconsin Rules of Civil Procedure, be, and they hereby are, prescribed to apply to proceedings and actions in Wisconsin courts, to the extent and upon the effective dates set forth in said rules as prescribed in sec. 801.01 therein.
2. The commentary of the Wisconsin Judicial Council Committee responsible for the preparation of the proposed Rules of Civil Procedure is not adopted at this time but shall be printed for information purposes (modi*586fied to the extent required by changes in rules 801.01 (3), 801.11 (4) (a) 6, 801.15 (2) (b), 802.06, 802.10, 804.05 (2) (e), 804.08 (l)(a), 805.13 (3), 805.17, 806.01 (1) (b), 806.10 (1) (a) and 806.11 (1)).
3. The Wisconsin Rules of Civil Procedure are as set forth in Appendix I. Rules 801.01 (3), 801.11 (4) (a) 6, 801.15 (2) (b), 802.06, 802.10, 804.05 (2) (e), 804.08 (1) (a), 805.13 (3), 805.17, 806.01 (1) (b), 806.10 (1) (a) and 806.11 (1), as proposed, have been modified.
4. The amendments to the Wisconsin statutes embodying references to rules of civil procedure, as detailed in Appendices II and III, are ordered adopted to conform those statutes to the Rules of Civil Procedure.
5. That notice of these rules be given by a single publication of this order, with appendices, in the official state newspaper.
Dated at Madison, Wisconsin, this 17th day of February, 1975.

By the Court:

(Seal)
/s/ Robert O. Uehling
Robert O. Uehling,
Clerk of Supreme Court

 Rules of Evidence (1974), 59 Wis. 2d Rp. 1; Code of Judicial Ethics (1967), 36 Wis. 2d 252, 254, 153 N. W. 2d 873; and Integration of Bar Cases (1946), 249 Wis. 523, 25 N. W. 2d 500, and (1956), 273 Wis. 281, 77 N. W. 2d 602.